Citation Nr: 1038595	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-17 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to October 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in July 2009, 
at which time it was remanded for additional development.  The 
required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In August 2010, the Veteran testified via video before the 
undersigned Veterans Law Judge.  A transcript of that hearing has 
been associated with the claims folder.  

The issue of entitlement to an increased rating for 
depression has been raised by the record within the August 
2010 hearing transcript, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for her patellofemoral 
syndrome of the right knee.  According to her August 2010 hearing 
testimony, this disability has worsened since her most recent VA 
examination, of March 2007.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination.  See 38 U.S.C.A. 
§ 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
remand is required to afford the Veteran a new VA medical 
examination.  

The Board also notes that at her August 2010 hearing, the Veteran 
stated she has received recent military and VA treatment for her 
right knee.  She specifically stated she was examined by a Navy 
physician who found significant limitation of motion of her right 
knee.  Review of the claims file indicates treatment records were 
last requested by VA in 2007, prior to her most recent treatment.  
VA is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining 
relevant VA and private medical records when the existence and 
location of such records has been made known to VA.  38 U.S.C.A. 
§ 5103A(b).  Therefore, remand is required to obtain this 
relevant medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources, 
including military, VA, and private, of 
medical care for her right knee disability 
since service separation in 2004.  She should 
be asked to provide names, addresses, and 
signed authorizations to allow VA to obtain 
any identified non-governmental medical 
records.  Thereafter, request all treatment 
records not already on file from all private, 
military, and VA facilities identified by the 
Veteran.  If a response to requests for 
records from any of the sources identified by 
the appellant is not received, that fact must 
be noted for the record.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine her current degree 
of disability resulting from her service-
connected right knee disorder.  The claims 
file and a copy of this remand must be made 
available to the examiner and the examiner 
should indicate in his/her report that these 
records were reviewed.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  The examiner should indicate 
complete range of motion in degrees for the 
right knee and whether the Veteran 
experiences additional functional loss as a 
result of painful knee motion, instability, 
lack of coordination, weakness, or lack of 
endurance of the knee joint.  The examiner 
should also indicate the presence and 
severity of any arthritis, and any lateral 
instability or recurrent subluxation in the 
knee.  Any other impairment related to the 
Veteran's right knee disability should also 
be noted for the record.  The clinical 
findings and reasons upon which any opinion 
is based should be clearly set forth.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant a full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claim in light of any 
additional evidence added to the record.  If 
any benefit sought on appeal remains denied, 
the Veteran and her representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record is 
returned to the Board for further review.  

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

